DETAILED ACTION

The amendments filed on October 31, 2020 and February 22, 2021 have been entered as appropriate. The indicated allowability of claim 16 is withdrawn in view of the newly discovered reference(s) to Hirsch et al. Rejections based on the newly cited reference(s) follow. Because this new grounds of rejection was not necessitated by applicant’s amendment, this Office action is being made nonfinal.

Drawings
The drawings were received on February 22, 2021.  These drawings are acceptable.

Claim Objections
Claims 17-20 are objected to because of the following informalities:
In claim 17, line 2, “a” before lifting is inaccurate and should be deleted (e.g., see claim 17, line 8).
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 3, line 2, the recitations “a first stop bar” and “a second stop bar” are vague and indefinite as to whether each refers to the “plurality of stop bars” set forth in claim 1, line 4 or to other such stop bars, and if it is the former, it is suggest to insert --of the plurality of stop bars-- before the period “.” in line 2.
In claim 8, line 2, the recitation “a die cutter” is vague and indefinite as to whether it refers to that set forth in claim 1 or to another such die plate; also, in lines 1-2 and in lines 2-3, the recitations “a first die plate of a die cutter” and “a second die plate of the die cutter” are vague and indefinite as to what is being set forth, particularly as to whether the die plates are considered to be part of the claimed invention as compared to claim 1 where the die cutter is not positively set forth as part of the claimed invention (i.e., it is not positively set forth until claim 2), and if the die plates are intended to be part of the claimed invention, it is suggested to insert subject matter such as that of claim 2 before “wherein” in claim 8, line 1 and to amend the subject recitations accordingly for antecedent basis purposes.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Hirsch et al., 4,756,141.
Hirsch discloses an assembly on which every active step of the claimed method is performed including:

providing a die cutter having a first die plate (e.g., 70; see Figs. 4-6) and a second die plate (e.g., 19, 81; see Figs. 4-6) (e.g., wherein it is respectfully submitted that the subject plates are considered to be die plates to the extent claimed);
securing the axial member to the first die plate of the die cutter (e.g., see col. 5, lines 34-36);
positioning the second die plate along the axial member such that the axial member extends through a bore of the second die plate and such that the second die plate is in a sliding relationship with the axial member (e.g., as shown in Fig. 6);
disposing the biasing member about the axial member (e.g., as shown in Fig. 6); and
securing the retention member to the axial member (e.g., see col. 5, lines 34-36) such that the biasing member is situated between the retention member and the second die plate (e.g. as shown in Fig. 6), and such that the biasing member is in an abutting relationship with each of the retention member and the second die plate (e.g., as shown in Fig. 6).

Allowable Subject Matter
Claims 1, 2, and 7 are allowable over the prior art of record.
Claims 3-5 and 8-10 would be allowable over the prior art of record if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        

cfd
June 22, 2021